Citation Nr: 1014569	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, previously diagnosed as dysthymic 
disorder, evaluated as 30 percent disabling, prior to April 
7, 2008.

2.  Entitlement to an increased evaluation for major 
depressive disorder, previously diagnosed as dysthymic 
disorder, evaluated as 70 percent disabling, from April 7, 
2008.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted an increased evaluation 
of 30 percent, effective May 29, 2007.  A September 2008 
rating decision of the RO in Milwaukee, Wisconsin, granted an 
increased rating of 70 percent, effective April 7, 2008.  

The appeal for entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 7, 2008, the appellant's major depressive 
disorder, previously diagnosed as dysthymic disorder, was 
productive of complaints of depression, anxiety, and low 
energy, the appellant had normal speech and a logical thought 
process, was fully oriented, had no problems with social 
judgment, denied suicidal ideation, and was assigned a GAF 
score of 64 upon VA psychological examination.

2.  From April 7, 2008, the evidence of record demonstrates 
severe major depressive disorder symptoms, including anxiety, 
depression, irritability, problems concentrating and 
sleeping, and suicidal ideation, but his symptoms do not 
reveal total occupational and social impairment with 
impairment in thought or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
the activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives.  The 
appellant was assigned a GAF score of 48 upon VA 
psychological examination.


CONCLUSIONS OF LAW

1.  Prior to April 7, 2008, the criteria for entitlement to 
an evaluation in excess of 30 percent for major depressive 
disorder, previously diagnosed as dysthymic disorder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Codes 
9433, 9434 (2009).

2.  From April 7, 2008, the criteria for entitlement to an 
evaluation in excess of 70 percent for major depressive 
disorder, previously diagnosed as dysthymic disorder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Codes 
9433, 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased evaluation for major depressive disorder.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in August 2007 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The RO provided Vazquez-Flores-compliant VCAA notice in June 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was provided time to respond 
with additional argument and evidence, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the appellant in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations in September 2008 and October 2007.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2008 and October 2007 VA examination reports are thorough and 
supported by VA  treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Increased Evaluation

A September 1990 Board decision granted service connection 
for an adjustment disorder with depression.  A January 1991 
rating decision granted an initial noncompensable (zero 
percent) evaluation, effective June 13, 1989, and an April 
1992 rating decision recharacterized the service-connected 
disability as dysthymic disorder, and granted a 30 percent 
rating, effective June 13, 1989.  A June 1993 rating decision 
reduced the evaluation from 30 percent to 10 percent, 
effective September 1, 1993.  To file an appeal, an appellant 
must file a notice of disagreement within one year of the 
date that notice of the rating decision was provided to the 
claimant.  38 C.F.R. § 20.302(b) (2009).  The appellant did 
not appeal the June 2003 rating decision within one year of 
receiving notice of the decision.  Thus, the decision became 
final.  

The appellant filed a claim for an increased evaluation in 
August 2007.  As noted above, the January 2008 rating 
decision on appeal granted an increased evaluation of 30 
percent for dysthymic disorder, effective May 29, 2007.  A 
September 2008 rating decision granted an evaluation of 70 
percent for major depressive disorder, previously 
characterized as dysthymic disorder, effective April 7, 2008.  
The Court has held that a "decision awarding a higher 
rating, but less than the maximum available benefit . . . 
does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the appellant's 
appeal of the assigned disability evaluation for major 
depressive disorder continues.  For the reasons that follow, 
the Board concludes that an increased evaluation is not 
warranted for either rating period on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 4.1 (2009).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the appellant.  
38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the appellant is appealing the rating for an already 
established service-connected condition, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 
(1994). 

A. Entitlement to an evaluation in excess of 30 percent, 
prior to April 7, 2008.

Prior to April 7, 2008, the appellant is assigned a 30 
percent evaluation for his service-connected major depressive 
disorder, previously diagnosed as dysthymic disorder, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 
(2009).  Under that diagnostic code section, a 30 percent 
evaluation is warranted where the evidence demonstrates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Codes 9433 and 9434, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of 30 percent 
prior to April 7, 2008.  The October 2007 VA examination 
report did not reflect that the appellant had circumstantial, 
circumlocutory, or stereotyped speech.  A May 2007 VA 
treatment record reflects that the appellant's speech was 
clear, relevant and goal directed.  The October 2007 VA 
examination report reflects that the appellant had a 
generally sad, dejected demeanor.  There is no indication the 
appellant experienced panic attacks in any of the evidence 
dated prior to April 7, 2008.  

The October 2007 VA examination report reflects that a 
cognitive status evaluation indicated average levels of 
memory and concentration.  The appellant performed serials 
sevens adequately, and could recall three simple items after 
five minutes, how he spent last Christmas, and digit spans 
four places forward and two backward.  There were no problems 
with primary social judgment.  The October 2007 VA 
examination report indicated there was no evidence of 
suicidal or homicidal intent.  A March 2008 VA treatment 
record reflects that the appellant denied having suicidal 
thoughts.

Regarding social and occupational functioning, the October 
2007 VA examiner found there was a mild degree of impact on 
social and occupational functioning.  His marital situation 
was strained, and he reported having no close friends or 
interactions with any of his seven siblings.  However, the 
appellant was gainfully employed at the time of the October 
2007 VA examination.  In his January 2008 notice of 
disagreement, the appellant stated that he was fired from his 
employment for his inability to focus on the job or follow 
instructions to call in, and for missing too much work.  In a 
September 2007 statement, the appellant reported that he 
preferred to be alone, and would get angry and push people 
away.  He reported that he asked another driver to cover 
twenty-five percent of his shifts at work over the last year.  
The October 2007 VA examiner found the appellant was 
chronically sad more often than not, was helpless, had low 
energy and fatigue, and very low self-esteem, but his 
condition did not appear to rise to the level of a major 
depressive disorder.  

The October 2007 VA examination reflects that the appellant 
had a GAF score of 64, indicating the appellant had some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioned pretty well with 
some meaningful interpersonal relationships.  The October 
2007 VA examiner also found that the appellant's service-
connected disability had only a mild degree of impact on 
social and occupational functioning.  

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

The Board finds that the evidence prior to April 7, 2008, 
shows a disability picture most nearly approximated by the 30 
percent rating.  The majority of the evidence does not 
establish symptomatology consistent with the criteria for a 
50 percent rating under Diagnostic Codes 9433 and 9434.  
Indeed, there is no showing of circumstantial, 
circumlocutory, or stereotyped speech.  The appellant was not 
shown to have panic attacks, difficulty in understanding 
complex commands, impairment of short-term and long-term 
memory, impaired judgment, or impaired abstract thinking.  
Although the appellant had symptoms of dysthymic disorder, 
including difficulty in establishing and maintaining 
effective work and social relationships, and flattened 
affect, the October 2007 VA examiner found the disorder had 
only a mild degree of impact on social and occupational 
functioning.  Therefore, the Board finds that the evidence 
prior to April 7, 2008, demonstrates symptoms consistent with 
no more than the current 30 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B. Entitlement to an evaluation in excess of 70 percent, from 
April 7, 2008.

Based upon a VA outpatient treatment record, dated on April 
7, 2008, the RO found that the appellant's service-connected 
dysthymic disorder had worsened as major depressive disorder, 
and increased his rating to 70 percent, effective the date of 
the VA treatment record.  Major depressive disorder is rated 
by applying the criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).  The VA Schedule rating formula for mental 
disorders reads in pertinent part that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The next-higher rating of 100 percent, the maximum schedular 
rating, is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of 70 percent at 
any time from April 7, 2008.  The September 2008 VA 
examination report indicates the appellant did not have total 
occupational and social impairment.  The evidence does not 
reflect gross impairment in thought processes or 
communication.  The September 2008 VA examination report 
indicates the appellant's eye contact was good, and his 
answers to the questions were pertinent, without 
tangentiality or circumstantiality.  The appellant's speech 
was normal in rate and flow without loose associations.  

There is no indication the appellant had delusions or 
hallucinations.  The September 2008 VA outpatient treatment 
record indicates the appellant denied having hallucinations, 
delusions, and paranoia.  The September 2008 VA examination 
report reflects that the appellant denied having panic 
attacks.  He reported having experiences where he became 
nervous and anxious for a half hour to an hour at a time.  
The September 2008 VA examination report does not reflect any 
grossly inappropriate behavior.     

There is no evidence that the appellant is a persistent 
danger to himself or others.  The April 2008 VA outpatient 
treatment record indicates the appellant denied having 
thoughts about harming others or feeling homicidal.  The 
September 2008 VA examination report reflects that the 
appellant's wife found him moody, irritable, and very 
controlling in the home.  In a July 2008 statement, the 
appellant's wife reported that he experienced anger, but did 
not indicate that he was dangerous.  The appellant reported 
that he had never been physically assaultive with anyone, 
although he had gotten into a verbal altercation with his 
wife, which resulted in a disorderly conduct charge.  The 
April 2008 VA outpatient treatment record reflects that the 
appellant had no thoughts of self-harm and he denied feeling 
suicidal.  The September 2008 VA examination report indicates 
the appellant had suicidal thoughts.  The September 2008 VA 
examiner noted that the appellant gave a number of responses 
which suggested significant thinking about suicide.    

The evidence of record indicates the appellant was able to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The September 2008 VA examiner 
noted that the appellant was neatly dressed and groomed, 
other than needing a shave. 

There is no evidence the appellant experienced disorientation 
of time or place.  The April 2008 VA outpatient treatment 
record reflects that the appellant was oriented to name, 
place and date.  The September 2008 VA examiner reported that 
the appellant was alert, oriented , and cooperative 
throughout the interview.  Further, there is no indication 
the appellant had memory loss for names of close relatives 
his own occupation, or his own name.  The September 2008 VA 
examination report reflects that the appellant had not 
noticed any problems with his short-term or long-term memory, 
but stated that his concentration was poor, and he could not 
stay focused on a task.    

The September 2008 VA examination report indicates the 
appellant had a GAF score of 48, reflecting serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  The April 2008 VA outpatient treatment record 
reflects that the appellant had a GAF score of 52, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The April 2008 VA 
outpatient treatment record indicates the appellant was fired 
in January 2008 from his job as a truck driver because of 
conflicts with the dispatcher.  The April 2008 VA outpatient 
treatment record reflects that the appellant liked to spend 
free time outdoors, and enjoyed yard work and gardening.  The 
September 2008 VA examination report indicates the appellant 
spends his time cutting wood in the woods because he can be 
alone.  He reported that there were no activities that he 
engaged in or enjoyed other than cutting wood.  

Based on the foregoing, the Board finds that the appellant's 
disability picture, from April 7, 2008, does not most nearly 
approximate the next-higher 100 percent rating under 
Diagnostic Codes 9433 and 9434.  The evidence does indicate 
serious major depressive disorder symptoms, including, among 
others noted above, suicidal ideation, depression affecting 
the ability to function independently, appropriately and 
effectively, difficulty concentrating, and an inability to 
establish and maintain effective relationships.  However, the 
September 2008 VA examination report indicates the appellant 
was alert, oriented and neatly dressed, and had no problems 
with his short-term or long-term memory.  The appellant did 
not report having delusions, hallucinations, or panic 
attacks.  The Board finds that the foregoing major depressive 
disorder symptoms have already been contemplated by the 
appellant's current 70 percent rating.  Moreover, there was 
no demonstration of gross impairment in thought processes or 
communication.  His reported GAF score of 48 is consistent 
with no more than serious impairment of social and 
occupational functioning.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

Finally, the Board has also considered whether a referral for 
an extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's disability is 
not inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  There is no evidence his major depressive 
disorder has interfered with his employment more than 
contemplated by the ratings schedule, which provides for 
occupational and social impairment.  As a result, it does not 
appear that the appellant has an "exceptional or unusual" 
disability status.  He does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

In conclusion, from April 7, 2008, the currently assigned 70 
percent rating for major depressive disorder appropriately 
reflects the appellant's disability picture and a higher 
evaluation is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased evaluation for major depressive 
disorder, previously diagnosed as dysthymic disorder, 
evaluated as 30 percent disabling, prior to April 7, 2008, is 
denied.

Entitlement to an increased evaluation for major depressive 
disorder, previously diagnosed as dysthymic disorder, 
evaluated as 70 percent disabling, from April 7, 2008, is 
denied.


REMAND

Regarding the issue of entitlement to TDIU, the Board finds 
this issue needs to be remanded for issuance of a statement 
of the case (SOC).  In his January 2008 notice of 
disagreement, the appellant indicated he had difficulty 
finding work due to his service-connected disability.  The RO 
construed the January 2008 statement as a claim for 
entitlement to TDIU.  An August 2008 rating decision denied 
the appellant's claim for entitlement to TDIU.  In his 
October 2008 substantive appeal for his increased evaluation 
claims, the appellant indicated he was not able to obtain 
employment due to his service-connected disability.  He 
stated that employers were not willing to accommodate his 
needs and his condition made him incapable of re-training.  
As the statement expresses disagreement with the RO's 
determination that he was not eligible for entitlement to 
TDIU, the October 2008 statement can be construed as a notice 
of disagreement with regard to the August 2008 rating 
decision.  See 38 C.F.R. § 20.201 (2009).  The Board also 
notes that the Court recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the 
claimant or the record reasonably raises the question of 
whether the appellant is unemployable due to the disability 
for which an increased rating is sought, then whether TDIU is 
warranted as a result of that disability is part and parcel 
to that claim.  Id. at 455.

The record does not reflect that a SOC has been issued in 
response to the appellant's notice of disagreement pursuant 
to 38 C.F.R. § 19.26 regarding the claim for entitlement to 
TDIU.  In this situation, the Court has indicated that the 
proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").  As such, the Board finds that 
this issue should be remanded for the issuance of a SOC by 
the RO.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issue of entitlement to 
TDIU.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of that issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


